Name: Commission Implementing Regulation (EU) 2017/841 of 17 May 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances alpha-cypermethrin, Ampelomyces quisqualis strain: aq 10, benalaxyl, bentazone, bifenazate, bromoxynil, carfentrazone ethyl, chlorpropham, cyazofamid, desmedipham, diquat, DPX KE 459 (flupyrsulfuron-methyl), etoxazole, famoxadone, fenamidone, flumioxazine, foramsulfuron, Gliocladium catenulatum strain: j1446, imazamox, imazosulfuron, isoxaflutole, laminarin, metalaxyl-m, methoxyfenozide, milbemectin, oxasulfuron, pendimethalin, phenmedipham, pymetrozine, s-metolachlor, and trifloxystrobin (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 18.5.2017 EN Official Journal of the European Union L 125/12 COMMISSION IMPLEMENTING REGULATION (EU) 2017/841 of 17 May 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances alpha-cypermethrin, Ampelomyces quisqualis strain: aq 10, benalaxyl, bentazone, bifenazate, bromoxynil, carfentrazone ethyl, chlorpropham, cyazofamid, desmedipham, diquat, DPX KE 459 (flupyrsulfuron-methyl), etoxazole, famoxadone, fenamidone, flumioxazine, foramsulfuron, Gliocladium catenulatum strain: j1446, imazamox, imazosulfuron, isoxaflutole, laminarin, metalaxyl-m, methoxyfenozide, milbemectin, oxasulfuron, pendimethalin, phenmedipham, pymetrozine, s-metolachlor, and trifloxystrobin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval periods of the active substances bentazone, diquat, DPX KE 459 (flupyrsulfuron-methyl), famoxadone, flumioxazine, metalaxyl-m and pymetrozine were last extended by Commission Implementing Regulation (EU) 2016/549 (3). The approval of those substances will expire on 30 June 2017. Applications for the renewal of the inclusion of those substances in Annex I to Council Directive 91/414/EEC (4) were submitted in accordance with Article 4 of Commission Regulation (EU) No 1141/2010 (5). (3) The approval periods of the active substances carfentrazone ethyl, cyazofamid, fenamidone, foramsulfuron, imazamox, isoxaflutole, oxasulfuron, pendimethalin, and trifloxystrobin were last extended by Commission Implementing Regulation (EU) 2016/950 (6).The approval of those substances will expire on 31 July 2017. (4) The approval periods of the active substances alpha-cypermethrin, Ampelomyces quisqualis strain: aq 10, benalaxyl, bifenazate, bromoxynil, chlorpropham, desmedipham, etoxazole, Gliocladium catenulatum strain: j1446, imazosulfuron, laminarin, methoxyfenozide, milbemectin, phenmedipham, and s-metolachlor were extended by Commission Implementing Regulation (EU) No 1197/2012 (7). The approval of those substances will expire on 31 July 2017. (5) Applications for the renewal of the approval of substances listed in recitals 3 and 4 were submitted in accordance with Commission Implementing Regulation (EU) No 844/2012 (8). (6) Due to the fact that the assessment of the substances has been delayed for reasons beyond the control of the applicants, the approvals of those active substances are likely to expire before a decision has been taken on their renewal. It is therefore necessary to extend their approval periods. (7) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. As regards cases where the Commission will adopt a Regulation providing for the renewal of an active substance referred to in the Annex to this Regulation, the Commission will endeavour to set, as appropriate under the circumstances, the earliest possible application date. (8) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 Implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) 2016/549 of 8 April 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances bentazone, cyhalofop butyl, diquat, famoxadone, flumioxazine, DPX KE 459 (flupyrsulfuron-methyl), metalaxyl-M, picolinafen, prosulfuron, pymetrozine, thiabendazole and thifensulfuron-methyl (OJ L 95, 9.4.2016, p. 4). (4) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (5) Commission Regulation (EU) No 1141/2010 of 7 December 2010 laying down the procedure for the renewal of the inclusion of a second group of active substances in Annex I to Council Directive 91/414/EEC and establishing the list of those substances (OJ L 322, 8.12.2010, p. 10). (6) Commission Implementing Regulation (EU) 2016/950 of 15 June 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances 2,4-DB, beta-cyfluthrin, carfentrazone ethyl, Coniothyrium minitans Strain CON/M/91-08 (DSM 9660), cyazofamid, deltamethrin, dimethenamid-P, ethofumesate, fenamidone, flufenacet, flurtamone, foramsulfuron, fosthiazate, imazamox, iodosulfuron, iprodione, isoxaflutole, linuron, maleic hydrazide, mesotrione, oxasulfuron, pendimethalin, picoxystrobin, silthiofam and trifloxystrobin (OJ L 159, 16.6.2016, p. 3). (7) Commission Implementing Regulation (EU) No 1197/2012 of 13 December 2012 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances acetamiprid, alpha-cypermethrin, Ampelomyces quisqualis Strain: AQ 10, benalaxyl, bifenazate, bromoxynil, chlorpropham, desmedipham, etoxazole, Gliocladium catenulatum Strain: J1446, imazosulfuron, laminarin, mepanipyrim, methoxyfenozide, milbemectin, phenmedipham, Pseudomonas chlororaphis Strain: MA 342, quinoxyfen, S-metolachlor, tepraloxydim, thiacloprid, thiram and ziram (OJ L 342, 14.12.2012, p. 27). (8) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) in the sixth column, expiration of approval, of row 11 Bentazone, the date is replaced by 30 June 2018; (2) In the sixth column, expiration of approval, of row 15 Diquat, the date is replaced by 30 June 2018; (3) In the sixth column, expiration of approval, of row 19 DPX KE 459 (flupyrsulfuron-methyl), the date is replaced by 30 June 2018; (4) In the sixth column, expiration of approval, of row 23 Pymetrozine, the date is replaced by 30 June 2018; (5) In the sixth column, expiration of approval, of row 35 Famoxadone, the date is replaced by 30 June 2018; (6) In the sixth column, expiration of approval, of row 37 Metalaxyl-M, the date is replaced by 30 June 2018; (7) In the sixth column, expiration of approval, of row 39 Flumioxazine, the date is replaced by 30 June 2018; (8) In the sixth column, expiration of approval, of row 41 Imazamox, the date is replaced by 31 July 2018; (9) In the sixth column, expiration of approval, of row 42 Oxasulfuron, the date is replaced by 31 July 2018; (10) In the sixth column, expiration of approval, of row 44 Foramsulfuron, the date is replaced by 31 July 2018; (11) In the sixth column, expiration of approval, of row 46 Cyazofamid, the date is replaced by 31 July 2018; (12) In the sixth column, expiration of approval, of row 53 Pendimethalin, the date is replaced by 31 July 2018; (13) In the sixth column, expiration of approval, of row 59 Trifloxystrobin, the date is replaced by 31 July 2018; (14) In the sixth column, expiration of approval, of row 60 Carfentrazone ethyl, the date is replaced by 31 July 2018; (15) In the sixth column, expiration of approval, of row 62 Fenamidone, the date is replaced by 31 July 2018; (16) In the sixth column, expiration of approval, of row 63 Isoxaflutole, the date is replaced by 31 July 2018; (17) In the sixth column, expiration of approval, of row 78 Chlorpropham, the date is replaced by 31 July 2018; (18) In the sixth column, expiration of approval, of row 83 Alpha-cypermethrin, the date is replaced by 31 July 2018; (19) In the sixth column, expiration of approval, of row 84 Benalaxyl, the date is replaced by 31 July 2018; (20) In the sixth column, expiration of approval, of row 85 Bromoxynil, the date is replaced by 31 July 2018; (21) In the sixth column, expiration of approval, of row 86 Desmedipham, the date is replaced by 31 July 2018; (22) In the sixth column, expiration of approval, of row 88 Phenmedipham, the date is replaced by 31 July 2018; (23) In the sixth column, expiration of approval, of row 93 Ampelomyces quisqualis Strain: AQ 10, the date is replaced by 31 July 2018; (24) In the sixth column, expiration of approval, of row 95 Laminarin, the date is replaced by 31 July 2018; (25) In the sixth column, expiration of approval, of row 96 Methoxyfenozide, the date is replaced by 31 July 2018; (26) In the sixth column, expiration of approval, of row 97 S-metolachlor, the date is replaced by 31 July 2018; (27) In the sixth column, expiration of approval, of row 98 Gliocladium catenulatum Strain: J1446, the date is replaced by 31 July 2018; (28) In the sixth column, expiration of approval, of row 99 Etoxazole, the date is replaced by 31 July 2018; (29) In the sixth column, expiration of approval, of row 109 Bifenazate, the date is replaced by 31 July 2018; (30) In the sixth column, expiration of approval, of row 110 Milbemectin, the date is replaced by 31 July 2018.